Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/09/2021 has been entered. Applicant’s amendments to the claims have overcome the prior 112b rejection and claim objections, which are now withdrawn. Same grounds of rejection are presented below.
Status of Claims
Claims 22 and 25-26 have been added. Claims 14-26 are pending in the application, including independent claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. (JP-2016194123-A, see machine translation unless otherwise noted, hereinafter Nonaka) and further in view of Kawauchi et al. (JP-S59153855-A, see machine translation unless otherwise noted, hereinafter Kawauchi).
Regarding claim 14, Nonaka teaches a brass (“copper-zinc alloy”), having a low Pb content and having hot workability and a free-cutting property ([0018], line 210-211) for use in 
between 60.0 to 66.0 wt.% Cu ([0020], line 242) which overlaps the claimed range of 62.5-67% Cu 
and Cu in this range improves dezincification resistance ([0020], line 235) and optimizes hot workability ([0020], line 240-241);
between 0.20 to 0.90 wt.% Sn ([0022], line 273) which overlaps the claimed range of 0.25-1.0% Sn
and Sn in this range improves dezincification resistance of the β phase, improves the strength and optimizes the ductility of the material ([0022]); 
between 0.01 - 0.50% Si ([0023], line 280-283) which overlaps the claimed range of 0.015-0.15% Si
and Si in this range improves stress corrosion cracking resistance and an action of improving dezincification resistance of the β phase and optimize the amount of the β phase present ([0023], line 278-283);
between 0.05 to 0.50 wt.% Pb ([0021], line 252) which overlaps the claimed range of at most 0.1% Pb
and Pb in this range improves free-cutting property ([0021], line 249) but is limited since Pb is harmful to the human body and the amount of Pb eluted particularly increases as the Pb content increases above this range ([0021], line 251-254);

Nonaka teaches between 0.02 to 0.60 wt.% Fe ([0024], line 295) for improving the strength of the brass material ([0024], line 289), but is silent on additions of Mn, Ni, and Al. Kawauchi teaches similar Cu-Zn based copper alloys for various uses including water supply devices and in automobiles consisting of, by weight, 25-40% Zn, 0.005-0.070% P, 0.05-1.0% Sn, 0.05-1.0% Al, 0.005-1.0% Si, 0.005-1.3% in total of 0.005- 1.0% Fe and/or 0.005-0.3% Pb and the balance Cu with inevitable impurities (abstract, [0001]). Kawauchi further teaches adding aluminum content between the range of 0.05 to 1.0 wt% for improvement in corrosion resistance ([0001], Line 66-70). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
While Nonaka and Kawauchi do not explicitly disclose the exact ranges as set forth above and summarized below, 

Instant Claim 14
Nonaka Alloy Teaching
Kawauchi Alloy Teaching
Cu
62.5 - 67%
60.0 to 66.0%
Balance
Sn
0.25 - 1.0%
0.20 to 0.90%
0.05-1.0% 
Si
0.015 - 0.15%
0.01 to 0.50%
0.005-1.0% 
At least two of: Mn, Fe, Ni and Al
- each at most 0.15% 
- sum does not exceed 0.6%
Fe: 0.60% or lower, 
0.02% or higher
Fe: 0.005-1.0%
Al: 0.05-1.0% 
Pb
at most 0.1%
0.05 to 0.50%
0.005-0.3% 
Zn 
Balance
Balance
25-40%



Combining the composition ranges taught by Nonaka with the Al range as taught by Kawauchi would yield a Cu-Zn based copper alloy which encompasses the claimed range at least two silicide-forming elements from the group Mn, Fe, Ni and Al, each at most 0.15% by weight, wherein the sum of these elements does not exceed 0.6% by weight for improved corrosion resistance. 
Regarding claim 15, the suggested composition of Nonaka + Kawauchi as shown in the table above further overlaps with the claimed ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
claim 16, the suggested composition of Nonaka + Kawauchi as shown in the table above further overlaps with the claimed ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 17, Nonaka teaches the copper alloy having a chemical composition in which the balance is Zn and unavoidable impurities ([0011], line 111-112). Examiner notes that the range of Zn in modified Nonaka as taught by Nonaka can range from 31.5-39.72 wt.% which encompasses the claimed range of 32-36% Zn.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 21, Nonaka is silent on Cr. Therefore modified Nonaka meets the claim limitation of the alloy is Cr-free absent a specific teaching to the contrary.
Regarding claim 22, Nonaka teaches a brass bar with a composition range has a dual phase structure of α phase and β phase at room temperature where the area ratio of α phase: β phase is generally in the range of 4: 1 to 19: 1 ([0025]).
Therefore modified Nonaka meets the claim limitation of a product produced from a copper-zinc alloy wherein the microstructure matrix at room temperature has a strongly predominant α phase.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka and Kawauchi  as applied to claim 14 above, and further in view of Buettner (EP-1446510-B1, see machine translation unless otherwise noted, hereinafter Buettner).
Regarding claim 18, Nonaka and Kawauchi are both silent on the addition of Ni. 

Nonaka teachesbetween 0.02 to 0.60 wt.% Fe ([0024], line 295) for improving the strength of the brass material ([0024], line 289).Kawauchi teaches adding aluminum content between the range of 0.05 to 1.0 wt% for improvement in corrosion resistance ([0001], Line 66-70). Buettner teaches adding 0.01 to 0.3 wt. % Ni to increase the corrosion protection ([0015]) would yield a Cu-Zn based copper alloy which encompasses the claimed range of wherein the silicide-forming elements in the alloy contain Fe, Ni and Al, and wherein the Ni portion and the Al portion are approximately equal, and the Fe portion is 40% to 60% of the Ni portion or of the Al portion.
It would have been obvious to a person of ordinary skill in the art to have been to modify Nonaka   with the Al teachings of Kawauchi to improve corrosion resistance, and then to have further modified with the Ni teachings of Buettner for increased corrosion protection. 


Regarding claim 19, the suggested composition of Nonaka + Kawauchi + Buettner as outlined above further overlaps with the claimed ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 20, the suggested composition of Nonaka + Kawauchi + Buettner as outlined above further overlaps with the claimed ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 

Claims 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka, and Kawauchi as applied to claim 22 above, and further in view of Ali et al. (Pub date: 2016, Heat Treating of Brasses, ASM Handbook, hereinafter Ali).
Regarding claim 23, Nonaka discloses a brass bar manufactured in the steps of hot extrusion, cold drawing and heat treatment having Cu, Zn and Pb  ([0027]). Nonaka further teaches that a brass bar is manufactured through steps of hot extrusion processing on a cast material and a step of performing a finish heat treatment on a hot processed material or a cold processed ([0030]). 
Nonaka further discloses that in FIG. 2 (original document: page 13, figure 2; see copy of figure below) the microstructure of the alloy has the white part is the α phase region and the black part is the β phase region ([0028]). 


    PNG
    media_image1.png
    300
    372
    media_image1.png
    Greyscale
Nonaka is silent on the exact average grain size of the microstructure.
Ali teaches the properties and characterization of various heat treated brasses, copper alloys with zinc as the principal alloying element (page 335-354). Ali further teaches common processing of copper-zinc alloys well known in the art, and describes that cold working + annealing are normally used in order to generate a desirable strength, grain size, etc. in the copper (page 335-354).  Ali further teaches annealed strip of brasses with Zn ranging from 30-
Combining modified Nonaka with the annealing teaching of Ali would yield a Cu-Zn based copper alloy which meets the claim limitation of wherein the average grain size of the microstructure is between 10 and 100 µm.
 It would have been obvious to a person of ordinary skill in the art to modify a Cu-Zn based copper alloy with the composition associated properties suggested by Nonaka and Kawauchi ([0011]; [0020]-[0024]) by performing the processing of Ali to achieve the aforementioned microstructure and impart the desired properties according to Ali (page 352, Fig. 22).
There would have been a reasonable expectation of adjusting annealing processing conditions of modified Nonaka to create a Cu-Zn based copper alloy product with an average grain size between 10 and 100 µm to optimize the tensile properties and hardness.
Regarding claim 25, Note that the limitation “wherein the product is cold- formed from a semi-finished product by drawing, with a reduction in cross section of about 20%, and exhibits the following strength” is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different 
Nonaka teaches cold-working such as cold drawing or cold forging ([0017], line 205-206) but is silent on characterization measurements of 0.2% tensile yield strength, tensile strength, elongation at break, and hardness measured using Brinell hardness testing with ball diameter 2.5 (mm) and Nominal force 62.5 (N). Kawauchi teaches cold rolling after annealing from 3-20° (abstract ;[0001],line 51-53), but is also silent on characterization measurements of 0.2% tensile yield strength, tensile strength, elongation at break and hardness measured using Brinell hardness.
Ali teaches the properties and characterization of various heat treated brasses, copper alloys with zinc as the principal alloying element (page 335-354). Ali further teaches common processing of copper-zinc alloys well known in the art, and describes that cold working + annealing are normally used in order to generate a desirable strength, grain size, etc. in the copper (page 335-354). Ali further teaches copper-zinc wrought alloys Yellow brasses with composition 61-68.5 wt.% Cu, 0.07-0.15 wt.% Pb, 0.05-0.07 wt.% Fe and balance Zn (page 336, table 2). Ali further teaches that a reduction in thickness by cold rolling results in increase in the tensile strength as indicated in Fig. 15 (page 347, Fig. 15).  Ali further teaches a reduction in thickness by cold rolling of Yellow brass from 0-70% has a tensile strength ranging from approximately 275-580 MPa (“N/mm2”) (page 347, Fig. 15, C26800-Yellow Brass).
 Combine the teaching of Ali with modified Nonaka would yield a Cu-Zn based copper alloy which encompasses the claim limitation of wherein its tensile strength is approx. 390 N/mm2. 

One of ordinary skill in the art at the date of filling would have expected the same properties to have resulted by creating a Yellow brass, Cu-Zn based copper alloy, with the composition associated properties according to Nonaka ([0011]; [0020]-[0024]) and to have then altering the composition according to Kawauchi ([0001], Line 66-70), processing according to Ali (page 347, Fig. 15, C26800-Yellow Brass).
There would have been a reasonable expectation of a modified Nonaka cold rolled product having the desired tensile strength. 
As for the characterization measurements of 0.2% tensile yield strength, elongation at break, and hardness; where the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. Therefore the properties would “naturally flow” from the prior art.  Ex Parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 26, Note that the limitation “wherein the product is cold- formed from a semi-finished product by drawing, with a reduction in cross section of about 35%, and exhibits the following strength” is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different 
Nonaka teaches cold-working such as cold drawing or cold forging ([0017], line 205-206) but is silent on characterization measurements of 0.2% tensile yield strength, tensile strength, elongation at break and hardness measured using Brinell hardness testing with ball diameter 2.5 (mm) and Nominal force 62.5 (N). Kawauchi teaches cold rolling after annealing from 3-20° (abstract ;[0001],line 51-53), but is also silent on characterization measurements of 0.2% tensile yield strength, tensile strength, elongation at break and hardness measured using Brinell hardness. 
Ali teaches the properties and characterization of various heat treated brasses, copper alloys with zinc as the principal alloying element (page 335-354). Ali further teaches common processing of copper-zinc alloys well known in the art, and describes that cold working + annealing are normally used in order to generate a desirable strength, grain size, etc. in the copper (page 335-354). Ali further teaches copper-zinc wrought alloys Yellow brasses with composition 61-68.5 wt.% Cu, 0.07-0.15 wt.% Pb, 0.05-0.07 wt.% Fe and balance Zn (page 336, table 2). Ali further teaches that a reduction in thickness by cold rolling results in increase in the tensile strength as indicated in Fig. 15 (page 347, Fig. 15).  Ali further teaches a reduction in thickness by cold rolling of Yellow brass from 0-70% has a tensile strength ranging from approximately 275-580 MPa (“N/mm2”) (page 347, Fig. 15, C26800-Yellow Brass).
 Combine the teaching of Ali with modified Nonaka would yield a Cu-Zn based copper alloy which encompasses the claim limitation of wherein its tensile strength is approx. 450 N/mm2. 

One of ordinary skill in the art at the date of filling would have expected the same properties to have resulted by creating a Yellow brass, Cu-Zn based copper alloy, with the composition associated properties according to Nonaka ([0011]; [0020]-[0024]) and to have then altering the composition according to Kawauchi ([0001], Line 66-70), processing according to Ali (page 347, Fig. 15, C26800-Yellow Brass).
There would have been a reasonable expectation of a modified Nonaka cold rolled product having the desired tensile strength. 
As for the characterization measurements of 0.2% tensile yield strength, elongation at break, and hardness; where the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. Therefore the properties would “naturally flow” from the prior art.  Ex Parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka, and Kawauchi as applied to claim 22 above, and further in view of Ali et al. (Pub date: 2016, Heat Treating of Brasses, ASM Handbook, hereinafter Ali) and Davis (Pub date: 1998, Engineering Data for Metals and Alloys, ASM Metals Handbook Desk Edition, hereinafter Davis).
Regarding claim 24, Nonaka and Kawauchi are silent on electrical conductivity of brass. Ali teaches copper-zinc wrought alloys Yellow brasses with composition 61-68.5 wt.% Cu, 0.07-0.15 wt.% Pb, 0.05-0.07 wt.% Fe and balance Zn (page 336, table 2). Ali further teaches that the 
Davis teaches Yellow brass conductivity is 27 % IACS (page 69, Table 4 Electrical conductivity and resistivity of metals and alloys, column 1, copper and copper alloys section). 
Combine the teaching of Davis with Ali and with modified Nonaka would yield a Cu-Zn based copper alloy which meets the claim limitation of wherein its electrical conductivity is at least 12 mS/m (20% IACS).
One of ordinary skill in the art at the date of filling would have expected the same properties to have resulted by creating a Yellow brass, Cu-Zn based copper alloy, with the composition associated properties according to Nonaka ([0011]; [0020]-[0024]) and to have then altering the composition according to Kawauchi ([0001], Line 66-70), processing according to Ali (pg 346, Fig. 14), and associated conductive properties of Davis.
There would have been a reasonable expectation of a modified Nonaka product having the desired conductivity.
Furthermore since copper is known as a conduction metal it would have naturally flowed that copper alloys would also have a claimed electrical conductivity property.

Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 05/09/2021  is insufficient to overcome the rejection of claim14-26 based upon Nonaka and Kawauchi  as set forth in the last Office action because:  Applicant’s arguments are not commensurate in scope with the closest prior art, and also, applicant’s arguments are not commensurate in scope with what is claimed.  

In items 9-10, applicant attempts to establish unexpected and critical results of the instantly claimed composition ranges of Cu, Si, Sn, and silicide ranges for galvanic coatability and electrical conductivity of the claim alloys over the prior art from the instant specification. The examiner cannot concur.
In item 11, applicant attempts to establish unexpected and critical results of the instantly claimed composition range of Pb, in that with a minimized amount of lead the claimed alloys still machinable. The examiner cannot concur.
In response, Examiner notes the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP §716.02(d).  Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP §716.02(d).
In the instant situation, opinions of unexpected and critical results are expressed. Comparative data showing unexpected properties of electrical conductivity and machinability, and criticality of the compositional ranges in relation to the properties is lacking. Applicant has presented in the instant specification samples A and B. Both are in the 

In items 12-15, applicant attempts to establish that there would not be a case for prima facie obviousness over Nonaka and Kawauchi since they teach toward combining for different reasons than the applicant’s for creating the claimed copper-zinc alloy composition. It is stated by applicant that their “studies were not directed to improved dezincification or improved corrosion resistance, but as pointed out above to improved machinability, combined with an improved electrical conductivity in order to use the brass alloy for electric conductive applications, for example as parts of electrical connectors” while Nonaka and Kawauchi where to improved dezincification, optimized hot workability and other improved features.
In response, Examiner notes that the motivation to combine Nonaka and Kawauchi for creating the claimed copper-zinc alloy composition still presents a valid case of prima facie obviousness even if the motivation is different from the applicant. 
In response to applicant's argument that the applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


In items 16, applicant states “in Nonaka, being to provide a brass alloy with a reduced Pb-content and improved machinability and improved dezincification resistance. None of the examples disclosed in table 1 of Nonaka disclose an alloy composition which overlaps with the claimed alloy composition of the '368 application. This is due to the fact, that Nonaka does not disclose a Pb-free brass alloy but a brass alloy with a reduced Pb-content (see abstract). The Pb-amount in the alloys of table 1 is well above the tolerated Pb-amount in the claimed alloy, Pb is according to Nonaka an alloy component, which cannot be omitted. In Nonaka the disclosed brass alloy is directed to use the Pb to provide Pb-concentrated particles at the inside of the a-phase in a certain amount (see abstract). This cannot be achieved, if Pb is left away and not contributing as alloy element to the brass alloy, and in particular at amounts exceeding 0.1 wt % per the actual working examples of Nonaka.” 
In response, Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Applicant is directed to MPEP 2123.II.
In this case, Nonaka nor applicant are claiming a Pb-free brass. While the specific examples of Nonaka are above the instant claimed range of Pb, the broad composition of 
In items 9-20, applicant’s expert’s statements on unexpected results. 
In response, Examiner notes although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962). In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). Furthermore, conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value. Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). Applicant is directed to MPEP  § 716.01(c).III. 
	Thus, in view of applicant’s expert’s opinion unsupported by sufficient objective critical data, the opinions are given little weight. The instant specification present inventive samples A and B which are in the middle of the critical ranges.  A sufficient number of tests have not been performed both inside and outside of the claimed range.  MPEP 716.02(d).

In item 17, applicant states “in my view, Nonaka further teaches that P is necessary to be incorporated into the alloy. All examples in table 1 of Nonaka do have a P-content. Nonaka discloses, the Fe and P contribute to improving the strength of the brass material (see [0024]). Nonaka teaches that P contributes to improving the dezincification resistance (see [0024]). Therefore P seems to be a required-element of the alloy composition of Nonaka.”
In response, Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Applicant is directed to MPEP § 2123.II.
In this case, while the specific examples of Nonaka include P, the broad composition of Nonaka teaches P of 0.15 wt.% or less ([0011]) which is inclusive of 0.0 wt.% P which overlaps the applicants claimed range of not including P as an added alloying element. Additionally, P could also be present as an impurity. 

In item 18, applicant attempts to establish that there is no basis to adding further elements to the alloy composition of Nonaka.
In response to applicant's argument that “to improve electrical conductivity there is no motivation to add a further element to the alloy composition of Nonaka”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the evidence relied upon should establish "that the differences in results are in Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Applicant is direct toward MPEP § 716.02. 
Thus, in view of applicant’s lack of presented data, there is little means to judge the validity of the statement that there is no motivation to add a further element to the alloy composition of Nonaka. And the rejection based upon Nonaka and Kawauchi still stands.
In response to applicant's argument that “not to make use of an other element which is regarded according to the specific teachings of Nonaka to be vital (reference is made to P). Omitting the element P in the alloy composition would mean to disregard the teachings of Nonaka in my view”, Nonaka teaches P of 0.15 wt.% or less ([0011]) which is inclusive of 0.0 wt.% P. Thus without P is in the range of Nonaka. 
In item 19 applicant states “not see any motivation to amend the alloy of Nonaka”.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

In item 19 applicant further states “in particular according to my understanding of Nonaka and Kawauchi, I have no motivation to omit Pb in the alloy as a required alloy element”.
In response to applicant, this is not commensurate in scope with what is claimed in Nonaka. Nonaka teaches Pb from 0.05 to 0.50 wt.% ([0011]) which overlaps the applicants claimed range of at most 0.1 wt.% Pb. 

In item 19 applicant further states “On the other hand, due to the positive inclusion of P in the examples of Nonaka and the teaching of Kawauchi that P is a required element, the combined teachings in fact, lead me away from leaving out P. Further, I see no reason, to leave out P, which element is taught by both Nonaka and Kawauchi as a must-element in order to obtain the results claimed in these patents, namely to provide improved machinability and dezincification resistance (Nonaka; see abstract and in paragraph [0024]), while simultaneously only choosing to incorporate Ai according to Kawauchi even though Ai is not an element to be included according to Nonaka.
In response to applicant suggestion of teaching away from combining, one of ordinary skill in the art would not be limited to just the whole of Kawauchi, but would understand that teaching of Al in a copper-zinc system as a part of Kawauchi could be used to improve on Nonaka.  
With regards to the positive inclusion of P in the examples of Nonaka, see response to item 17 above.
In item 20 applicant states "no other brass alloy has been developed which realizes these properties according to such compositions”.
In response, Examiner notes that as examined so far, no anticipatory brass alloy has been found, however that does not preclude a case of prima facie obviousness.    

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments and declaration filed on 05/09/2021, for rejection under 35 USC§ 103 have been fully considered and given appropriate weight.

In response to 35 U.S.C. § 103 arguments: 
 The 35 USC§ 103 rejection over Nonaka in view of Kawauchi still stands.
The crux of applicant’s arguments: (1) No Prima Face Case and (2) Secondary Indicia Support a Finding of Non-obviousness, is that the declaration provides evidence that that the rejection over Nonaka in view of Kawauchi is not obvious.
	It is stated in the arguments that “when an applicant sets forth comparative test data in the specification demonstrating substantially improved results, and also asserts that such results were unexpected, this itself will "suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d at 751. The burden of proof is then shifted back to the examiner to overcome this evidence of non-obviousness, even if the prima facie case of obviousness was previously made. Id. Conclusory statements of obviousness are insufficient to rebut this showing of non-obviousness.” 
However beyond merely stating that the results where unexpected, there is insufficient comparative test data presented to establish unexpected results.   
Additional arguments reference section of the deceleration, like the motivation of combining Nonaka and Kawauchi, the Pb content of Nonaka example, the P range of Nonaka, 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734